DETAILED ACTION
This action is in response to an Appeal Brief pertaining to application 16/160684, filed on 6/30/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PROSECUTION IS HEREBY REOPENED. Supervisory Patent Examiner Wei Zhen (SPE AU 2191) approved reopening prosecution. See MPEP 1207.04 for more information.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (this Office action is non-final) or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a mental process, i.e., a process performed in the human mind. Regarding claim 1, the 
	
Allowable Subject Matter
Claims 11-20 are allowed. 
Claim 1 (and its dependent claims) would be allowable if amended as set forth in the attached proposed examiner’s amendment.  

Response to Arguments
	Applicants’ arguments in traversal of the standing rejections of claims 11-20 are moot. Applicants’ arguments in traversal of the standing rejections of claims 1-10 are found persuasive and the standing rejections of claims 1-10 are withdrawn. New grounds of rejection for claims 1-10 are set forth above.   

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191